department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions the instructions in notice if you agree with our deletions you do not need to take any further action if you disagree with our proposed deletions you should follow in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely rob choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil nos dollar_figure dollar_figure legend m organization b individual c individual d city state e for profit entity ef for profit entity g registered agent h organization j k l individual individual individual n date x date y state z state dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below issues a b are you formed as a vehicle to obtain grants and charitable_contributions for the benefit of b c and b and c’s for-profit photography and heating and cooling service businesses resulting in inurement yes for the reasons described below are you formed as a means to obtain charitable_contributions for the benefit of h resulting in inurement and or impermissible private benefit yes for the reasons described below c have you met the burden_of_proof that you are operated exclusively for tax exempt purposes under sec_501 of the internal_revenue_code no for the reasons described below facts your founders b and c who are husband and wife own f a for-profit heating and air conditioning business in the state of z you stated that b and c have successfully operated f since early your founders b and c also own and operate e a for-profit photography business you currently use the same facility as the for-profit heating and air conditioning business f and the for-profit photography business e your strategic plan states that b’s goal was to build a full-time business in he did not want to incur indebtedness by obtaining loans therefore it has been difficult to expand without additional financing for advertising vehicles a warehouse office building additional employees etc he needs to hire at least one or two service men to keep up with the customer calls he receives he has operated the business from home and now needs additional space and a different location c has served as office manager bookkeeper at least additional office employee is needed at the present time as business grows you stated that c found h a for-profit fundraising consulting firm on the internet and contacted the firm you stated that b and c were influenced by statements provided by h including the following you can receive money from private_foundations and government programs for virtually any type of business whether it is to start a business or expand your existing business there is money waiting for you private_foundations and the federal government provide this money to help existing small_business owners and those who want to start their own business to change their lives and achieve financial independence many private_foundations and government programs are available to stimulate small_business as a business owner or future entrepreneur you may qualify for a variety of programs from public sources designed to enhance expand or initiate your business you further explained that h first said that they had dollar_figure then they told us that they could get us well over a million if we had a non-profit company that is why we signed the non-profit service_contract they instigated and completed the filing for tax exemption b and c signed a service_contract on behalf of their privately owned businesses f and e and paid a fee of dollar_figure dollar_figure intent of the contract was to expand staffing facility equipment advertising transportation and operating reserve the contract between b and c on behalf of e and f with h stated that the business to h to solicit for grant funding in the amount of funding available todollar_figure you also submitted a copy of a second contract b and c have with h which stipulated that h is to file the necessary legal documents to establish you as a non-profit corporation with the appropriate state officials serve as your resident agent for one year complete the form_1023 application on for the services covered under the second contract you indicated that the fundraising your behalf assist you with the form_1023 determination process as well as provide you with counseling and guidance to show you how to operate your corporation b and c paid h a sum of dollar_figure expenses projected on your budgets of dollar_figure funds allocated for h’s compensation when we asked about how the income and expenses on your budgets were determined you indicated that h had entered the financial information for you on your application anddollar_figure in20 in20 in20 dollar_figure were you provided to us a copy of a letter from company h explaining the firm’s contractual duties relating to the photography business e and your founder c there are several different processes that h will be performing that are crucial in attaining any grant for e and c h stated that they will provide the following step - research matching individuals with for-profit businesses and non-profit c organizations or private_foundations that are dispersing funds for your type of project and current location step - letter writing - letter of intent l o we will draft a l o on behalf of e and c for the foundations you match with the purpose of this letter is to explain your situation and what you will be doing with any grant money you receive step - request for proposal r f p should any foundation or organization request for a formal application grant they will send both of us a r f p e and c will be assigned to a grant writer who will write the actual grant to be received for the foundation or organization finally if the foundation is willing to fund your project the grant money will be dispersed to you or your company you m filed form_1023 application requesting recognition of tax exemption under sec_501 of the internal_revenue_code you were incorporated on x as a y corporation that operates in z your articles of incorporation state that you are organized exclusively for charitable religious educational and scientific purposes the registered agent listed on the articles of incorporation is g an entity affiliated with h a for-profit fundraising consulting firm article of your bylaws states that you will not issue shares of stock and that you are an entity without shareholders however other parts of your bylaws including article and article state that you do have shareholders per year as your general manager and c is to be compensated dollar_figure you are governed and managed by two related individuals b and c your application lists b as your president director c is listed as your secretary treasurer your application describes b and c as volunteers however your strategic plan indicates that b is to be compensated dollar_figure as your office manager you further explained that h your fundraising consultant told you that to start out until any funding was received b and c had to be volunteers and could take no salary or expense reimbursements after funding is received officers could receive a salary of up todollar_figure unrelated outside business people to sit on your board_of directors for a period of one a year you indicated that you have recruited individuals j k and l as per year year as uncompensated advisors j k and l submitted signed letters agreeing to serve on your board_of directors you described that you are formed to provide heating and cooling equipment service and repair at low-to no-cost fees to low-income families seniors and individuals in the d area you will receive customer referrals from local and community organizations in addition to providing hvac repairs and services you will also provide on-the-job training to college students and individuals you clarified that the on-the-job training will take place where the services are needed which does not require a facility until grant funding is received hvac assistance will be very limited in the pre-opening stages you are still at the current time you have no established hours because you expressed that until you receive funding you stated that your founder and president b will be a working supervisor for all projects providing training for others who want to learn the trade these training programs will be offered to those in need of job training or those who cannot afford to attend classes at other facilities you stated that your founder and treasurer c developing programs providing oversight of all projects and creating the clerical and administrative arm of the company inclusive of accounting purchasing and customer service departments c will also conduct training classes for community people in need of job training you stated individuals b and c will devote full time efforts to the projects once funding is acquired the funding will also allow for hiring of full-time service and maintenance employees to provide the services in the community however you subsequently provided that the funds raised through the receipt of grants would enable you to recruit experienced volunteer service technicians and supervised college students to perform the hvac services will act as administrative and operations manager you will market your hvac services through word of mouth by friends and family as well as distributing pamphlets at local establishments that may offer additional help to those seeking supportive assistance programs your budgets show the following projected income and expenses income gift grants and contributions total income expenses compensation of officers directors fundraising expenses occupancy total expenses professional fees the following is your funding forecast based on your strategic plan funding forecast year year year funding grant donations total funding _ direct_cost of funding material subtotal cost of funding labor cost dollar_figure according to your strategic plan your labor costs are projected at approximately dollar_figure year this will involve five positions b serving as your general manager c as your office manager two service managers and a receptionist assistant the two service managers and the receptionist positions are yet to be filled per your strategic plan provide that your start-up financial requirements are approximately dollar_figure which include the purchase of property two trucks truck tools inventory warehouse all deposits and office equipment to enable the organization to open its doors for business your strategic plan indicates the following market segmentation of your potential customers potential customers year year year year year low-income senior citizens other based on the market segmentation low-income customers will comprise approximately to percent of your total number of customers the senior citizen population you serve may or may not be low-income individuals other individuals and families not designated as low-income will comprise to percent of your total number of customers you also pointed out that you will target your services to nonprofit customers if sufficient funds are not available you will ask non- profit organizations to pay for equipment at your cost however the labor will be provided free of charge you stated that though your primary focus is targeted to providing assistance to economically disadvantaged low-income families and senior citizens you are positioned as a premier source of providing services for the communities of d you stated that will select individuals to receive services based on their true need however you did not specify the financial requirements you use to assess the financial need of individual customers you provided that a local community group will screen applicants prior to making referrals to you you share a telephone number and address with for-profit hvac business f when we asked how the public can differentiate between your services and those provided by the for-profit business f you stated that people will know based on their ability to pay for hvac services you will provide heating air conditioning and related_services at no charge to people in the community that are in need of these services you indicated that f will be serving customers who can afford to pay for their services you provided that you are a separate and distinct new business not associated with any existing business with the exception of the officers you stated there will be no commingling of funds employees facilities or any other materials by the companies the services will be provided by qualified_service technicians that donate their time and skills to the foundation as well as by supervised hvac students as a part of their training you provided that f will not be hiring any students from the on-the-job training program f uses experienced subcontractors when needed you further stated that the advertising and bookkeeping system for the for-profit organization f will continue as it has since inception during a telephone call on n with your founder c it was stated that the for-profit business f will provide the hvac services and then charge you for the services performed c further indicated that this will enable f to continue to perform the services and receive revenue even if the low-income individuals are unable to pay subsequently you reiterated that you are formed to provide hvac services to those in need when we inquired if you were created to benefit f you responded by stating that w hen we applied for grants a year ago we did not fully understand what was involved we just knew that there was a need for assistance to people who could not afford to pay for heating cooling repair replacement services f attempted to meet these needs in the course of their daily business but found that with the rising costs of the expenses involved in the efforts they could not continue to provide services free of charge the foundation was created to fulfill the needs of the general_public njone of the grant funding will be given to f or any service people we had some confusion on how the organization was to operate as it has been so long since we applied for the grants after reviewing all the rules and regulations and after speaking with people who are familiar with non-profit company operations we understand the distinctness of each business when we asked if b and c expect repayment of the dollar_figure they paid to h you stated that b and c thought that the grants you receive would provide them with financial assistance in expanding their business hiring service and office personnel and enabling them to help more low income families with their heating and cooling needs you recognize now that is not how non-profit grant funding works you indicated that you have been trying to comply with the rules and procedures since they were explained to you you also stated that it seems reasonable to us that f should be reimbursed dollar_figure that it paid to h however if you ever get funded it can absorb the loss if that is acceptable to the irs h that too would help compensate for our lost time and money if there is some way for b and c to recoup the dollar_figure fee paid to law sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_1_501_a_-1 of the income_tax regulations provides that the words private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities that sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations assigns the burden_of_proof to the applicant organization to show that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the relief of the poor and distressed or of the under privileged as well as the advancement of education sec_1_501_c_3_-1 of the regulations provides that the term educational refers to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community the applicant for tax exempt status under sec_501 has the burden of showing it comes squarely within the terms of the law conferring the benefit sought 30_tc_1151 35_tc_490 held that inurement occurred when organization entered a transaction to benefit the stockholders of a particular business corporation not to benefit the charity even though corporation suffered no financial loss where an exempt_organization engages in a transaction with an insider and there is a purpose to benefit the insider rather than the organization inurement occurs even though the transaction ultimately proves profitable for the exempt_organization the test is not ultimate profit or loss but whether at every stage of the transaction those controlling the organization guarded its interests and dealt with related parties at arm’s-length in 276_f2d_476 5' cir the court denied tax exemption to an organization in part because its net_earnings were distributed to its shareholders for their personal benefit the founder of the organization and his two sisters were the only shareholders these three and two of their spouses were the organization's trustees the court found that the organization was operated as a business ultimately producing substantial revenues for its operators for an organization claiming the benefits of sec_501 exemption is a privilege a matter of grace rather than right 470_f2d_849 cir cert_denied 414_us_864 in 505_f2d_1068 the court held that an organization seeking a ruling as to recognition of its tax exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute whether an organization has satisfied the operational_test is a question of fact the petitioner in 71_tc_1067 conducted training seminars and lectures in the area of intrapersonal awareness such activities were conducted under licensing arrangements with various for-profit corporations the licensing agreements were conditioned on the petitioner maintaining tax exempt status the petitioner argued that it had no commercial purpose of its own and that its payments to the for-profits were just ordinary and necessary business_expenses the court did not agree do them control not formally the same individuals to accede to petitioner's claim that it has no connection with international the for- profit licensor of the educational program is to ignore reality while it may be true that exerts it sets the tuition for the standard considerable control_over petitioner's activities training and requires a minimum number of such trainings it requires petitioner to conduct regular seminars and to host special events it controls the programs conducted by petitioner by providing trainers who are salaried by and responsible to inc and it further controls petitioner's operations by providing management est personnel who are paid_by and responsible to est in short petitioner's only function is to present to the public for a fee ideas that are owned by international with materials and trainers that are supplied and controlled by est inc moreover we note that petitioner's rights vis-a-vis est inc international and psma are dependent on its tax-exempt status--an element that the existence of international inc indicates the possibility if not the likelihood that the for-profit corporations were trading on such status the question for the court was not whether the payments made to the for-profit were excessive but whether it benefited substantially from the operation of the applicant the court determined that there was a substantial private benefit because the applicant was simply the instrument to subsidize the for-profit corporations and not vice versa and had no life independent of those corporations in 82_tc_196 an organization operated bingo at a bar a for-profit enterprise for purposes of raising money for scholarships the board_of directors included the bar’s owners and accountant and two other persons the court reasoned that because the bar owners controlled the organization and appointed its directors the organization's fundraising activities could be used to the advantage of the bar owners and thus provide them with a maximum private benefit the organization claimed that it was independent because there was a separate_accounting and that no payments were going to the bar the court maintained that the organization’s and the bar’s activities were so interrelated as to be functionally inseparable a separate_accounting did not change that fact thus the organization did not operate exclusively for exempt purposes but rather benefited private interests - the bar owners exemption was properly denied in church by mail inc v commissioner the court affirmed a tax_court decision church by mail sent out sermons in numerous mailings this required a great deal of printing services a for-profit company controlled by the same ministers provided the printing and the mailing this company also employed family members the services were provided under two contracts the contracts were signed by the two ministers for both the organization and the for-profit company the organization's business comprised two-thirds of the overall business done by the for-profit company the court determined that there was ample evidence in the record to support the finding that the organization was operated for the substantial non-exempt purpose of providing a market for the services of the for-profit company the employees of the company spend two-thirds of their time working on the services provided to the church the majority of the church's income is paid to the for-profit company to cover repayments on loan principal interest and commissions finally the potential for abuse created by the ministers’ control of the church requires open and candid disclosure of facts bearing upon the exemption application moreover the ministers’ dual control of both the church and the for-profit company enables them to profit from the affiliation of the two entities through increased compensation in international postgraduate medical foundation v commissioner tcmemo_1989_36 the tax_court concluded that when a for-profit organization benefits substantially from the manner in which the activities of a related nonprofit organization were carried on the latter organization was not operated exclusively for exempt purposes within the meaning of sec_501 even if it furthers other exempt purposes in kj's fund raisers inc v commissioner t c memo affirmed aftr 2d the tax_court found that a gaming organization was not exempt while the organization raised money for charitable purposes it also operated for the substantial benefit of private interests the organization's founders kristine hurd and james gould were the sole owners of a bar kj's place the organization through the owners and employees of k's place sold lottery tickets exclusively at kj's place during regular business hours while in ku's place the lottery ticket purchasers were sold beverages the initial directors were hurd gould and a related individual the initial board was replaced several times until hurd and gould were no longer on the board at all times hurd and gould were the organization's officers salaries had been paid to hurd and gould and rent had been paid to kj's place the organization maintained that the fact that salaries and rent were no longer paid in this fashion indicated the independence of the board the court took another view although those practices ceased and are not in issue here the current board_of directors is composed of at least the majority of the same members who allowed those amounts to be paid this strongly suggests that hurd and gould are free to set policy for their own benefit without objection from the board nothing in the record since date indicates otherwise in salvation navy v commissioner tcmemo_2002_275 the court found that one of the reasons why the organization did not qualify for exemption from federal_income_tax was because it could not prove that its net_earnings would not inure to the benefit of a private individual its founder the courts have repeatedly upheld the service’s determination that an organization has failed to establish exemption where the organization fails to provide requested information applicant has for the most part provided only generalizations in response to repeated requests by the service for more detail on prospective activities such generalizations do not satisfy us that the applicant qualifies for the exemption peoples prize v commissioner t c memo 70_fedclaims_782 was an action for declaratory_judgment that the petitioner brought to challenge the denial of its application_for exempt status the court found that the administrative record supported the service’s denial on the basis that the organization operated for the private benefit of its founder who had a history of promoting dubious schemes the organization’s petition claimed that the founder had resigned and it had changed however there was little evidence of change other than replacement of the founder with an acquaintance who had no apparent qualifications the court resolved these questions against the petitioner who had the burden of establishing it was qualified for exemption if the petitioner had evidence that contradicted these findings it should have submitted it as part of the administrative process it is well-accepted that in initial qualification cases such as this gaps in the administrative record are resolved against the applicant application of law based on our analysis of the information you submitted we conclude that you do not satisfy the operational requirements of the code and regulations to be recognized as exempt under sec_501 of the code you have not established that your income will not inure to your board member b and your officer c you have not shown that your operations will not result in impermissible private benefit and or inurement to the for-profit fundraising consulting firm h moreover you have not met your burden_of_proof that you are formed exclusively for an exempt_purpose under sec_501 of the code sec_501 of the code and sec_1_501_c_3_-1 of the regulations provide that no part of the net_earnings may inure to the benefit of any private_shareholder_or_individual the prohibition of inurement means that a private individual cannot pocket the organization’s funds except as reasonable payment for goods or services prohibited inurement refers to transactions between a tax-exempt_organization and an individual who can be considered an insider the private individual insider to whom the benefit inures has the ability to control or otherwise influence the actions of the tax-exempt_organization so as to cause the benefit as a general_rule an insider is referred to as an organization's trustee officer member founder or contributor you have not shown that your organizational structure and manner of operation do not result in inurement to your founders b and c and their for-profit hvac and photography businesses in the form of compensation financing through public donations and an increase in service revenue b serves as your sole director b’s wife c is the only other officer despite this lack of independent oversight you will compensate b approximately dollar_figure manager once funding becomes available c is to be compensated dollar_figure office manager compensation paid to your director and officers do not appear to be made in an unbiased manner since b is your sole board member it appears that he has determined his own compensation as well as that of his wife c your other board members j k and l serve only on an advisory capacity and only for one year akin to the organization described in kj's fund raisers inc v commissioner supra your sole director is free to set policy for his own benefit without objection from disinterested members of the community per year as your general per year as your to dollar_figure a substantial portion of your income will be returned to your board member b and his wife c in the form of compensation payments to b and c’s for-profit hvac and photography businesses resulting in prohibited inurement under sec_501 of the code based on the information within your strategic plan b’s goal is to expand f a for- profit hvac company owned by b and c into a full-time business however b did not want to incur indebtedness by obtaining loans influenced by statements from h that financing of over a million dollars were available b and c signed the consulting service_contract with h therefore b and c with assistance from h created you as a non-profit entity to obtain public financing to enable f to advertise purchase vehicles obtain a warehouse office building and hire additional employees as part of an overall planned business expansion your start-up financial_requirement of approximately dollar_figure strategic plan included the purchase of property two trucks truck tools inventory warehouse the same properties needed for f’s business expansion in addition h’s letter explaining the firm’s contractual duties confirmed that h’s was retained to use your non-profit status to obtain business grants on behalf of e and c director officer b and your officer c and their photography and hvac businesses e and f thus it appears that your purpose is to serve as a means to procure public financing for the private enrichment of your director officer b and your officer c in effect the intended recipients of your public donations are your on your moreover according to a telephone conversation on n with c it was stated that f will provide the hvac services and then charge you for the services performed c further indicated that this will enable f to continue to perform the services and receive revenue even if the low-income individuals are unable to pay it appears that you are formed to function as a means to generate public donations for the benefit of f a business owned by your director officer b and your officer c in the form of increased service revenues by having you supply the public financing necessary to pay for the cost of services for individuals who are unable to pay f will continue to perform the hvac services and receive an increase in revenues due to an expanded client base you resemble the organization described in birmingham business college inc v commissioner and salvation navy v commissioner supra in that you have not proved that your net_earnings would not inure to the benefit of private individuals your board member and officers hence it appears that a substantial purpose of your organization is to serve the private benefit of b and c and their hvac and photography businesses f and e resulting in prohibited inurement under sec_501 of the code you and f provide virtually indistinguishable furthermore there does not appear to be a clear separation between your operations and those of f the for-profit hvac business owned by band c hvac services you are managed by the same operators b and c and utilize the same facility since you do not report any service repair and equipment sales revenues on your financial information it is unclear if the service sales revenues are reported on the financial statements of f instead although you claim that f is an independent for-profit entity your operations are comparable to the organization described in p l l scholarship fund v commissioner supra in that your activities and those of f are so interrelated as to be functionally inseparable when we inquired if b and c expect repayment of the dollar_figure that the grants you receive would provide them with financial assistance in expanding their business hiring service and office personnel and enabling them to help more low income families with their heating and cooling needs you also stated that it seems reasonable to us that f should be reimbursed dollar_figure for a way for b and c to recoup the dollar_figure lost time and money similar to the organization described in church by mail supra the dual control of your organization and the for-profit hvac business enables b and c to profit from the affiliation of the entities such as through increased compensation and financing through receipt of tax deductible contributions your operations ultimately produce substantial revenues for your operators b and c foundation v commissioner supra the for-profit hvac business f benefits substantially from the manner in which the activities of your organization are carried on in the form of receipt of public donations for business expansion purposes therefore you are not operated exclusively for exempt purposes within the meaning of sec_501 of the code like the organization described in international postgraduate medical that it paid to h additionally you indicated that you are seeking service fee they paid to h to compensate for their they paid to h you stated that b and c thought a fundamental requirement for an organization that seeks exemption from federal income taxes is that it benefits the public rather than its creator shareholders or persons having a personal or private interest in the activities of the organization see sec_1_501_c_3_-1 of the regulations b c and h all had a you have not shown that you are not formed to serve the impermissible private benefit of h a for- profit fundraising consulting firm role in your creation and are deemed founders you state that h instigated the creation of your organization you provide that h informed b and c that they could get them a million dollars if they formed a non-profit entity this was the reason that b and c signed the service_contract with h thus the idea to create your organization originated from h a fundraising consultant when asked about how the income and expenses on your budgets were determined you indicated that h had made these estimates for you under the consulting agreement h is to advise you on the operation of your corporation it appears that h one of your founders asserts significant control_over your operations the reason for your creation as a non-profit entity was to enable you to function as a means of obtaining public financing for b c andh bandc paidhdollar_figure to establish you as a non-profit entity through the service agreement h is expected to continue to receive service fees from you for financial and fundraising services specifically under the consultation agreement h is to file the necessary legal documents to establish you as a non-profit corporation with the appropriate state officials serve as your resident agent for one year complete the form_1023 application on your behalf assist you with the form_1023 determination process provide you with counseling and guidance to show you how to operate your corporation and to fundraise on your behalf g a company associated with h is your registered agent on your articles of incorporation upon receipt of funding h is also to be paid an additional sum of dollar_figure your relationship with h into the future you allocated consulting service fees specifically for h of dollar_figure evidence that your agreement and relationship with h has been discontinued you were created for the purpose of providing a funding stream not only for b c and their for-profit businesses e and f but also as a continued revenue source for the for-profit consulting firm h contrary to sec_1_501_c_3_-1 of the regulations you were formed to serve a private rather than a public interest onyour budgets you have not provided any it appears that you intend to continue anddollar_figure in20 in20 in20 dollar_figure leon a beeghly fund v commissioner supra held that where an exempt_organization engages in a transaction with an insider and there is a purpose to benefit the insider rather than the organization inurement occurs even though the transaction ultimately proves profitable for the exempt_organization the test is not ultimate profit or loss but whether at every stage of the transaction those controlling the organization guarded its interests and dealt with related parties at arm’s-length analogous to the organization described in leon a beeghly fund v commissioner supra the purpose of your formation appears to be for the financial gain of b c and h prohibited inurement and or impermissible private benefit occur even if your transactions with the like the organization described in est of hawaii for-profit entity h do not produce a loss for you v commissioner supra you are established as a recipient for charitable funds to enable b c and h to trade on your status as a non-profit organization the benefits derived from your contractual arrangement constitute impermissible private benefit and or inurement to h which precludes your qualification for recognition of tax exemption under sec_501 of the code finally you have failed to describe your hvac services and job training program in sufficient detail to show that you are furthering an exclusively educational and or charitable purpose as described in peoples prize v commissioner harding hospital inc v united_states nelson v commissioner christian echoes national ministry inc v united_states and new dynamics foundation v united_states supra the burden is on the applicant organization to demonstrate that it has met the operational_test as specified under sec_501 of the code you have not shown that your hvac services are provided solely to a charitable_class of recipients you have not provided the criteria you use in selecting recipients to receive your services based on your market segmentation you do not limit your services to low-income individuals your largest segment of potential customers is senior citizens who may or may not be low-income individuals in addition approximately to percent of your potential customers are any members of the community without regard to income restrictions information regarding your fee structure and manner of operation on the one hand you state that your hvac services will be provided free of charge on the other hand you state that you will charge low to no-cost fees for your hvac services and that you will charge non-profit customers at your cost for equipment sales moreover you indicated that funds raised would enable you to recruit experienced volunteer technicians and supervised college students to perform your hvac services however you also provided that grant funding would allow you to hire full-time service and maintenance employees to provide the services in the community based on your strategic in addition you have provided contradictory plan your labor costs will include five positions b serving as your general manager c as your office manager two service managers and a receptionist assistant you have not shown that you operate a substantive educational job training program you state that you will provide on-the-job training to college students and individuals in need or those who cannot afford to attend classes at other facilities you will not require a facility for your job training program because the training will take place at the various service sites you have not provided any materials or curriculum you use to train your trainees you have not presented the criteria you use to select trainees for your job training program or demonstrated that you have a regular turn- over of trainees whereby one set of trainees are recruited once another set of trainees have completed your program you have not provided any flyers or advertisement distributed to the public regarding the availability of your job training program to college students or unemployed individuals you indicated that f will not be hiring students from your job training program however you have not demonstrated that you have established a placement program for your trainees to obtain employment upon completion of your job training program thus you have not established that you operate a substantive educational job training program you have failed to describe your hvac services and job training program in sufficient detail to show that you are furthering an exclusively educational and or charitable purpose as provided in sec_1_501_c_3_-1 of the regulations you have not demonstrated that you met the burden_of_proof that you are exclusively operated for exempt purposes under sec_501 of the code applicant’s position you assert that you are not formed to serve the private benefit of b c and f you state that b and c thought that the grants you receive would provide them with financial assistance in expanding their business hiring service and office personnel and enabling them to help more low income families with their heating and cooling needs however you recognize now that is not how non-profit grant funding works you indicate that you have been trying to comply with the rules and procedures since they were explained to you you further explained that when we applied for grants a year ago we did not fully understand what was involved we just knew that there was a need for assistance to people who could not afford to pay for heating cooling repair replacement services f attempted to meet these needs in the course of their daily business but found that with the rising costs of the expenses involved in the efforts they could not continue to provide services free of charge the foundation was created to fulfill the needs of the general_public you claim that you are a separate and distinct business from f you state that you are not associated with any existing business with the exception of your officers you provide there will be no commingling of funds employees facilities or any other materials by the two entities you maintain that e will be serving hvac customers who can afford to pay for their services whereas you will be offering services to those who can not pay you further state that the advertising and bookkeeping system for the for-profit organization f will continue as it has since inception in addition f will use experienced subcontractors when needed and will not be hiring any of your trainees to provide hvac services you also provide that you had some confusion on how you were to operate you state that after reviewing all the rules and regulations and after speaking with people who are familiar with non-profit company operations you understand the distinctness of each business service’s response to applicant’s position you are formed to serve a private rather than a public purpose on your last response you acknowledged that b and c sought financial assistance in order to expand their for-profit businesses you now know that is not how non-profit funding is to be used you explained that once the regulations were explained to you you have been trying to comply with them however even as you were expressing that you now know how non-profit funds are to be used you were focused on finding some way for b and c to recoup the dollar_figure non-profit entity to solicit public donations on behalf of the for-profit businesses e and f your organizational structure and manner of operation still suggest that you are formed for the purpose of providing public funding to benefit b c their for-profit businesses e and f and h in addition despite your assertions to the contrary you have not established that your operations are separate and distinct from that of f function as your officers and that of f you and f share the same physical location you provide the same hvac service to the public as f except your services will be provided to those who can not afford to pay and with regard customers who are unable to pay you indicated that f will perform the hvac services and bill you for the performance of those services by having you supply the public financing necessary to pay for the cost of services for individuals who are unable to pay f will continue to perform the hvac services and receive an increase in revenues due to an expanded client base rather than being formed to serve a charitable purpose you are formed to benefit b c and their for-profit businesses e and f and h b and c will work for you full-time as well as for f b and c will also fee paid to h to establish you as a conclusion in summary you have not satisfied the operational requirements of the code and regulations to be recognized as exempt under sec_501 of the code you have not established that your income will not inure to your board member officer b your officer c and their for-profit businesses e and f inurement and or impermissible private benefit to the fundraising consulting firm h furthermore you have not met your burden_of_proof that you are formed exclusively for an exempt_purpose under sec_501 of the code accordingly you do not qualify for exemption as an organization described in sec_501 of the code in addition you have not established that you are not formed to provide consideration was given to whether you qualify for exemption under other subsections of sec_501 of the code however based on the information that you have submitted we cannot find that you are entitled to exempt status under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal these items include astatement that the organization wants to appeal the determination the date and symbols on the determination_letter the organization’s name address and employer_identification_number astatement of facts supporting the organization’s position in any contested factual issue astatement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement lf an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh attn faye ng internal_revenue_service eo determinations quality assurance main street room cincinnati oh attn faye ng you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
